 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD VINCENT ROOD,                              No. 2:12-cv-1476 MCE AC P
12                       Petitioner,
13            v.                                         ORDER
14    GARY SWARTHOUT,
15                       Respondent.
16

17          Petitioner requests clarification of the undersigned’s instructions to address, in his

18   objections to the findings and recommendations, whether a certificate of appealability should

19   issue in this case and, if so, why and to which issues. See ECF Nos. 75, 78. Petitioner does not

20   believe he should be required to address the merits of a certificate of appealability unless his

21   petition for writ of habeas corpus is denied. ECF No. 78. However, should the district judge

22   adopt the undersigned’s recommendation that the petition be denied, the district judge will then

23   also address whether a certificate of appealability should issue. Therefore, if petitioner wishes to

24   inform the district judge of his argument in support of a certificate of appealability, petitioner

25   must address the matter in his objections to the findings and recommendations.

26   DATED: July 24, 2019

27

28
